      Case 2:19-cv-00878-DWL Document 20 Filed 06/03/19 Page 1 of 9



     BENDAU & BENDAU PLLC
 1   Clifford P. Bendau, II (AZ Bar No. 030204)
     Christopher J. Bendau (AZ Bar No. 032981)
 2   P.O. Box 97066
     Phoenix, AZ 85060
 3   Tel: 480.382.5176
     Fax: 480.304.3805
 4   cliffordbendau@bendaulaw.com
     chris@bendaulaw.com
 5
     Attorneys for Plaintiff
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF ARIZONA
 9
      Brandon Knapp,                                No. 2:19-cv-00878-DWL
10
                               Plaintiff,
11                                                  PLAINTIFF’S MOTION FOR AWARD
      vs.                                           OF ATTORNEYS’ FEES
12
      Invictus Protective Services, LLC, et al.
13
                               Defendants.
14
15
            In accordance with Local Rule LRCiv 54.2(b)(2), Plaintiff Brandon Knapp,
16
     individually, by and through undersigned counsel, files his Memorandum of Points and
17
18   Authorities in support of Motion for Award of Attorneys’ Fees. As set forth below,

19   attorneys’ fees are warranted, and in fact required, because Plaintiff is the prevailing
20
     party with respect to his claims under the Fair Labor Standards Act (“FLSA”), Arizona
21
     minimum wage law, and Arizona unpaid wages law. This Memorandum is further
22
23   supported by the attached exhibits as required by LRCiv 54.2(d)(1), (2), (3), and (4).

24
25
26
27
28
                                                  -1-
29
30
          Case 2:19-cv-00878-DWL Document 20 Filed 06/03/19 Page 2 of 9



                      MEMORANDUM OF POINTS AND AUTHORITIES
 1
 2   I.       INTRODUCTION
 3            This motion is before the Court for one reason: the purposeful and patterned
 4
     avoidance of responsibility for clear FLSA overtime and Arizona minimum wage
 5
     liability by Defendant Ryan Sudrick–both individually and as the principal and owner of
 6
 7   Invictus Protective Services, LLC. Since the inception of this otherwise simple FLSA
 8   overtime dispute, Plaintiff and his counsel have provided ample opportunity for Mr.
 9
     Sudrick to settle this case without the need to incur unnecessary or excessive attorneys’
10
     fees and costs. However, Mr. Sudrick has consistently evaded every reasonable
11
12   opportunity to do so.
13            This case arose when Mr. Knapp approached Bendau & Bendau PLLC after
14
     Defendants, Invictus Protective Services LLC, Ryan Sudrick, and Kristi Sudrick
15
     (collectively “Defendants”) failed to pay his final paycheck, and he suspected that he
16
17   had been denied proper overtime otherwise required by law. Mr. Knapp had worked for

18   the Defendants for approximately three months as a security guard. He was hired to
19
     perform security services as an armed security guard for residential communities in
20
     South Phoenix. His rate of pay was $12.50 per hour, and he generally worked more than
21
22   40 hours per week. However, he did not receive a proper overtime premium for such

23   time because, while he worked a minimum of 56 hours of overtime during his
24
     employment, he was only paid for 28 of them and was paid his regular, “straight-time”
25
     rate of pay for the other 28. Mr. Knapp, therefore, did not receive the applicable
26
27   minimum wage for time worked related to his unpaid final paycheck, he did not receive

28
                                                  -2-
29
30
         Case 2:19-cv-00878-DWL Document 20 Filed 06/03/19 Page 3 of 9



     one and one-half times his regular rate of pay anytime he worked in excess of 40 hours
 1
 2   in a given workweek, and he had additional outstanding wages that remained unpaid by
 3   Defendants.
 4
             On February 11, 2019, Plaintiff filed suit against Defendants claiming unpaid
 5
     wages, liquidated damages, attorneys’ fees, and costs under both federal and Arizona
 6
 7   law. See Complaint (Doc. 1). The Complaint alleged that the Defendants1 violated the
 8   FLSA and Arizona by not paying him the applicable minimum wage for the time
 9
     Plaintiff spent working that would have comprised the final paycheck that Defendants
10
     did not pay him, that the Defendants violated the FLSA to pay him proper overtime
11
12   throughout his employment, and that as a result he had additional unpaid wages due and
13   owing him from Defendants under Arizona law. On the same day, Plaintiff filed his
14
     First Amended Complaint (Doc. 7) to correct an inadvertent typographical error.
15
             Plaintiff timely served all Defendants on February 26, 2019. (Docs. 13-15). The
16
17   same day, and on multiple occasions thereafter, Defendant Ryan Sudrick personally

18   spoke about the lawsuit and its merits with Plaintiff’s counsel, Clifford P. Bendau, II, as
19
     outlined in Plaintiff’s Motion for Default Judgment. See Doc. 18, § (III)(A)(5). Instead
20
     of filing a response, Defendants remained conspicuously silent, despite having been
21
22   served and communicated directly with Plaintiff’s counsel.

23
24
25   1
            “Defendants” refers to Defendant Arizona Movers and Storage, Inc. and Defendant
26   Hashem Abouzeid against whom a default judgment in favor of Plaintiff has been entered.
     See Doc. 38. Unless specifically referred to herein, Defendant Hassan Hossam is not
27   included within the scope of the term “Defendants” for purposes of this motion.
28
                                                  -3-
29
30
       Case 2:19-cv-00878-DWL Document 20 Filed 06/03/19 Page 4 of 9



            On May 31, 2019, the Court granted Plaintiff’s Motion for Default Judgment
 1
 2   (Doc. 19) and entered Judgment in favor of Plaintiff. Plaintiff now files his motion for
 3   attorneys’ fees and costs against Defendants.
 4
     II.    ELIGIBILITY/ENTITLEMENT
 5
            By virtue of the Default Judgment in this matter (Doc. 19), Plaintiff is the
 6
 7   prevailing party in this action and is therefore entitled to an award of attorneys’ fees and
 8   costs. “A typical formulation is that plaintiffs may be considered prevailing parties for
 9
     attorney’s fees purposes if they succeed on any significant issue in litigation which
10
     achieves some of the benefit the parties sought in bringing suit.” Hensley v. Eckerhart,
11
12   461 U.S. 424, 433 (1983).
13          The District of Arizona has recognized that, where the filing of an action causes a
14
     defendant to pay unpaid wages to an FLSA plaintiff–even without a judgment–, that
15
     plaintiff becomes the prevailing party and entitled to fees. Orozco v. Borenstein, 2013
16
17   WL 4543836, at *2 (D. Ariz., August 18, 2013).

18          Therefore, by virtue of obtaining a default judgment against Defendants, Mr.
19
     Knapp is a prevailing party against them.
20
     III.   REASONABLENESS OF THE AWARD
21
22          Bendau & Bendau PLLC agreed to represent Plaintiff and on a contingency basis

23   and has not received any payment for accrued attorneys’ fees. See Representation
24
     Agreement, attached as “Exhibit A.” The Representation Agreement with Plaintiff
25
     provides that undersigned’s hourly rate for employment litigation cases is $395 per hour.
26
27   See Ex. A. The Northern District of Ohio has determined that hourly rate of $395

28
                                                  -4-
29
30
      Case 2:19-cv-00878-DWL Document 20 Filed 06/03/19 Page 5 of 9



     Clifford P. Bendau, II was reasonable in an Order approving an FLSA settlement in
 1
 2   Carr, et al. v. Bob Evans Farms, Inc., et al., Northern District of Ohio Case No. 1:17-cv-
 3   01875-JG, Docs. 77-1, 78 (N.D. Ohio, July 12, 2018 and July 27, 2018) (Motion
 4
     requesting, and Order approving, the aforementioned rates attached hereto as “Exhibit
 5
     B”). Attached hereto as “Exhibit C” is Plaintiff’s counsels’ lodestar records for the
 6
 7   time that Plaintiff’s counsel spent litigating this case, multiplied by his hourly rate of
 8   $395. See Thompson v. Arizona Movers and Storage Incorporated, 2018 WL 2416187,
 9
     at *2 (D. Ariz. May 29, 2018) (finding $325 to be a reasonable hourly rate for Clifford
10
     P. Bendau, II); see also Outland v. Arizona Movers and Storage Incorporated, 2019 WL
11
12   2269423, at *1 (finding $325 to be a reasonable hourly rate for Clifford P. Bendau, II);
13   but see id. (declining to award a higher rate than $325, partially on the grounds that, as
14
     opposed to this case, the representation agreement in Outland hired Bendau & Bendau
15
     PLLC at an hourly rate of $325 and partially on the grounds that the precedent to do so
16
17   came from a non-controlling jurisdiction). Exhibit C also includes a computation of, and

18   documentation supporting, the out-of-pocket costs that Plaintiff’s counsel has thus far
19
     incurred.
20
            Using the Lodestar analysis, Plaintiff requests attorneys’ fees in the amount of
21
22   $7,307.50 for 18.5 hours incurred by Clifford P. Bendau, II at the hourly rate of $395.

23   Plaintiff also requests $579 in out-of-pocket costs, for a total of $7,886.50.
24
            In determining an award of attorney fees in an FLSA action, “[t]here exists a
25
     strong presumption of the reasonableness of the lodestar amount.” Saizon v. Delta
26
27   Concrete Products Co., Inc., 448 F.3d 795, 800 (5th Cir. 2006). Under the lodestar

28
                                                   -5-
29
30
      Case 2:19-cv-00878-DWL Document 20 Filed 06/03/19 Page 6 of 9



     method, the Court determines a reasonable fee by multiplying “the number of hours
 1
 2   reasonably expended on the litigation” by “a reasonable hourly rate.” See Hensley v.
 3   Eckerhart, 461 U.S. at 433.
 4
            To determine the reasonableness of the hourly rate and hours expended, the Court
 5
     should consider the Kerr factors. See Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70
 6
 7   (9th Cir. 1975); see also Cunningham v. Cnty. Of Los Angeles, 879 F.2d 481, 487 (9th
 8   Cir. 1988). These factors are: “(1) the novelty and complexity of the issues, (2) the
 9
     special skill and experience of counsel, (3) the quality of representation, and (4) the
10
     results obtained.” Jordan v. Multnomah Cnty., 815 F.2d 1258, 1262 n. 6 (9th Cir. 1987).
11
12          A.     The novelty and difficulty of the questions involved
13          Minimum wage and overtime claims under the FLSA are particularly complex,
14
     factually-oriented, and high-risk. This case was no exception. However, Defendants did
15
     not respond to the Complaint and therefore Plaintiff’s counsel was not forced to conduct
16
17   discovery or significantly litigate the case. Nonetheless, the Defendants’ refusal to

18   cooperate in the litigation of this matter has required Plaintiff’s counsel to submit this
19
     motion.
20
            B.     The special skill and experience of counsel
21
22          Plaintiff’s counsels’ particular set of skills warrants their requested rate of $395

23   per hour for Clifford P. Bendau, II. His experience, reputation, and ability, which are
24
     detailed in the accompanying declarations, support his requested hourly rate. See
25
     Declaration of Clifford P. Bendau, II, attached as “Exhibit D.”
26
27          Clifford Bendau focuses exclusively on plaintiffs’ state and federal employment

28
                                                  -6-
29
30
      Case 2:19-cv-00878-DWL Document 20 Filed 06/03/19 Page 7 of 9



     wage and hour litigation, primarily under the FLSA. See Ex D. Since becoming licensed
 1
 2   to practice law in 2012, he has litigated more than 130 lawsuits on employees’ behalves
 3   in the Federal District Courts for the Districts of Arizona, Colorado, and Ohio, all of
 4
     which he agreed to represent his clients on contingency bases. See id. He has also been
 5
     lead plaintiffs’ counsel on approximately 20 FLSA collective action matters in both the
 6
 7   Districts of Arizona and Ohio. Id. He has also represented numerous plaintiffs on a
 8   novel FLSA issue in the Ninth and Tenth Circuit Courts of Appeals, having obtained a
 9
     reversal in the Tenth Circuit and a reversal en banc in the Ninth Circult. See.
10
            The legal issues raised by this FLSA action were sophisticated and required
11
12   extensive knowledge of the law. The FLSA is a complex, difficult-to-navigate statute,
13   requiring strong legal skills necessary to identify issues, research them, resolve them, and
14
     then lay them out persuasively for the court. The FLSA requires counsel who understand
15
     its complexities and nuances. For these reasons, Plaintiff very likely would not have
16
17   obtained the Default Judgment without the assistance of Bendau & Bendau PLLC.

18          C.     The quality of the representation
19
            This case involved drafting and filing a complaint, preparing applications for
20
     default, the preparation of a Joint Case Management Report, drafting and sending
21
22   response to MIDP, and drafting and briefing this motion for award of attorneys’ fees.

23   Ultimately, Plaintiff prevailed to by obtaining the Default Judgment against Defendants.
24
            D.     The results obtained
25
            Plaintiff’s counsel obtained excellent results for Plaintiff. The Court’s Order and
26
27   Default Judgment awarded 100 percent of Plaintiff’s unpaid wages, plus an additional

28
                                                 -7-
29
30
      Case 2:19-cv-00878-DWL Document 20 Filed 06/03/19 Page 8 of 9



     amount equal to twice the unpaid wages in liquidated damages. See Doc. 19. Plaintiff’s
 1
 2   counsel has filed a motion to amend judgment to reflect that amount, which is currently
 3   pending. The excellent results obtained supports Plaintiffs’ requested hourly rates.
 4
     IV.    CONCLUSION
 5
            Accordingly, the Court should award Plaintiff his total attorneys’ fees and costs
 6
 7   as follows: $7,886.50.
 8
 9
                          RESPECTFULLY SUBMITTED on June 3, 2019.
10
                                               BENDAU & BENDAU PLLC
11
12                                        By: /s/ Clifford P. Bendau, II
                                               Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -8-
29
30
      Case 2:19-cv-00878-DWL Document 20 Filed 06/03/19 Page 9 of 9



                                   CERTIFICATE OF SERVICE
 1
 2   I hereby certify that on June 3, 2019, I electronically transmitted the foregoing document
 3   to the United States District Court, District of Arizona, Court Clerk, using the CM/ECF
 4
     System. All counsel of record are registrants and are therefore served via this filing and
 5
     transmittal. A copy of the foregoing was also sent via First Class Mail to the following:
 6
 7          Invictus Protective Services LLC
            4810 S. 40th St., #4
 8          Phoenix, AZ 85040
 9          Defendant

10          Ryan Sudrick
            4810 S. 40th St., #4
11          Phoenix, AZ 85040
12          Defendant

13          Kristi Sudrick
            4810 S. 40th St., #4
14          Phoenix, AZ 85040
15          Defendant

16
17
     /s/ Clifford P. Bendau, II
18
19
20
21
22
23
24
25
26
27
28
                                                 -9-
29
30
